Citation Nr: 0020479	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  97-01 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for psoriatic lesion, 
venostasis and peripheral neuropathy.  

2.  Entitlement to a compensable evaluation for service-
connected dermatophytosis of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and L.M.



ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from December 1950 until 
February 1954.  His DD Form 214 indicates that he attended an 
eight-week medical technician's course and he testified that 
he had been a medical technician.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of September 1996, 
from the Houston, Texas, regional office (RO) of the 
Department of Veterans Affairs (VA) which continued a zero 
percent disability rating for service-connected 
dermatophytosis of the feet.  

This matter also arises from a rating decision of February 
1998 rating decision that denied service connection for 
psoriatic lesion, venostasis, and peripheral neuropathy.  

In a statement received from the veteran in March 1998, he 
claims that his dermatological condition had caused him to 
suffer from psychological problems to include a sleep 
disorder and anxiety with depression.  This matter is 
referred to the agency of original jurisdiction.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
psoriatic lesions, venostasis and peripheral neuropathy is 
not supported by competent medical evidence of an etiological 
relationship between these disorders and an in-service 
disease or injury.

2.  All relevant evidence necessary for an equitable 
disposition of the increased rating appeal has been obtained 
by the agency of original jurisdiction.

3.  There were no findings of foot rash at the VA 
examinations in December 1997 and July 1998.  In March 1999, 
the veteran testified that for some years there were no skin 
eruptions on his toes or feet.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
psoriatic lesions, venostasis, and peripheral neuropathy is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The criteria for a disability rating in excess of zero 
percent for dermatophytosis of the feet have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.118, 
Diagnostic Code 7813-7806 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service connection was granted for history of dermatophytosis 
of the feet by the RO in a rating decision in September 1955.  
The RO assigned a zero percent rating effective from June 
1955.  Service medical records show that in March 195I the 
veteran was treated for a fine rash covering his face truck, 
and extremities. He also had lymphadenopathy.  The impression 
was rubella.  Following treatment the disease was noted to be 
cured.  He also received treatment, including hospitalization, 
in 1953 for dermatophytosis affecting the feet.  The December 
1953 service separation examination report indicates that the 
feet were abnormal in that there was a chronic, recurrent 
neurodermatitis, and that the veteran had a psychogenic skin 
reaction and tension and anxiety manifested by neurodermatitis 
of the feet.  The service medical records contain no reference 
to psoriasis, stasis dermatitis/venostasis, or neuropathy. 

The veteran was afforded a VA medical examination in August 
1985 in connection with an unrelated claim and was found to 
have a round patch of dermatitis on the right buttock and a 
minimal area on the left calf, diagnosed as nummular 
dermatitis and hyperpigmentation of parts of both legs.  He 
was also noted to have hypertension and arteriosclerotic hear 
disease and subsequently underwent bypass surgery.  A 1986 
outpatient record reflects that the veteran complained of 
chest pain and also described claudication with exercise and 
foot pain and tingling with the feet elevated at rest.  

VA outpatient treatment records reflect that in June 1990 the 
veteran was seen for complaints of a pruritic rash on his 
legs, knees, buttocks and ears.  He was noted to have a 
history of tinea pedis that had resolved without treatment.  
Following an examination, the pertinent diagnosis was 
psoriasis. Based on review of VA outpatient treatment records, 
the RO confirmed and continued the zero percent disability 
rating in a rating decision in August 1990.  

In July 1991, the veteran was seen by VA for complaints of 
drainage and inflammation of the right lower extremity.  He 
had had an injury to the leg three months earlier.  A history 
of peripheral vascular disease (PVD) was noted.  In November 
1991 the veteran was seen for psoriasis and for a stasis ulcer 
of the right leg.  When hospitalized from August to September 
1992 the veteran had an erythmatous rash of the lower 
extremities.  The only skin disorder diagnosed was psoriasis.  

In July 1992, the RO confirmed and continued the zero percent 
disability rating after review of outpatient treatment records 
was determined to show treatment for nonservice-connected 
conditions.  A rating decision in October 1992 confirmed and 
continued the zero percent disability evaluation.  The RO 
determined that a hospital summary showed treatment for 
nonservice-connected disabilities with no evidence of 
treatment of an active skin disease of the feet.

In August 1996, the veteran claimed that his condition had 
increased in severity and a higher rating was warranted.  VA 
outpatient treatment records for the period from August 1994 
to August 1996 show that the veteran had a flare-up of 
psoriasis in August 1994 especially on his face, with scaly 
plaques also seen on the knees, trunk, and sacral region.  In 
February 1995, his condition was noted as much improved.  In 
May 1995, further improvement was noted and the assessment was 
psoriasis under good control.  Also noted were seborrheic 
dermatitis and stasis dermatitis.  In December 1995, it was 
noted that the veteran was to continue with the current 
treatment for psoriasis.  Also noted was stasis dermatitis and 
that the veteran had an episode of severe swelling with skin 
breakdown that was controlled with a compression device.  In 
August 1996, the veteran reported that psoriasis was under 
control with treatment but the stasis dermatitis on the legs 
had worsened.  

The veteran submitted photographs in support of his claim.  
He contends that the service-connected dermatophytosis 
condition has spread to his legs, rectal area, back, elbows 
and behind and in his ears.  The veteran also claims that the 
middle toes on his feet are numb and the neurological 
condition is secondary to his service connected condition.  

VA outpatient treatment records show that, in August 1997, 
the veteran complained of increased itching and that the 
medication made him drowsy.  

The veteran was afforded a VA podiatry examination in 
December 1997.  The examiner reviewed the claims file.  The 
veteran's medical history was reported to include skin 
eruptions in service, which had lasted from 1951 to 1954, and 
had remained quiescent for approximately 10 to 15 years.  It 
was noted that there apparently had been a working diagnosis 
of neurodermatitis.  The veteran complained of symmetric toe 
numbness which he dated to about 1954 and questioned its 
relation to his dermatological condition.  The examiner noted 
the veteran had a history of borderline diabetes.  It was 
also noted that the veteran had been followed for a lower 
extremity rash for about 15 years, had prior chronic right 
leg ulceration, and had concurrent rash lesions over his 
knees with an established history of psoriasis.  

The clinical findings were of bilaterally symmetrical pedal 
swelling.  The examiner found no evidence of the previously 
reported rash about the toes.  There was an erythematous rash 
about the extensor surfaces of both knees with scaling.  
There also was venostasis hyperpigmentation in both lower 
extremities and scar tissue from the previous ulceration on 
the distal 1/3 of the right leg.  The examiner reported light 
touch sensation was decreased at the level of the toes.

The assessment was:

1.  Psoriatic lesions about the extensor 
surfaces of the knees.

2.  Prior foot rash resolved for many years may 
have been psoriatic lesions versus infectious 
but the diagnosis will be purely speculative at 
this juncture.  I would find no relation 
between this long resolved rash and the 
[veteran's] symmetrical neurologic impairment.  

3.  Venostasis involving the lower extremities 
aggravated on the left side by harvest of the 
saphenous vein for an aortic vessel repair.

4.  Diabetes mellitus with symmetrical 
peripheral polyneuropathy which is a much more 
likely diagnostic origin for diminished 
sensation and related to which 
electrodiagnostic studies have been requested 
today.

The veteran was also afforded a VA neurology examination in 
December 1997.  The veteran reported that while in Japan in 
1951 he developed a skin rash that was progressive, involving 
his legs, hands, ears, etc.  The veteran currently complained 
of numbness in his feet and was noted to have "a severe rash 
called dermatophytosis on the legs" at the time of the 
examination.  It was noted that earlier in the day he had 
seen a podiatrist who had ordered nerve studies of the lower 
extremities.  The veteran also reported being diabetic and on 
diabetic medications for approximately a year.

Examination revealed normal strength in arms and legs without 
atrophy or fasciculations.  Reflexes were trace/4 and 
symmetric with absent ankle reflexes.  There was decreased 
pinprick sensation in a stocking pattern in both legs.  There 
examiner noted that the veteran had "severe dermatophytosis 
on both legs," the left greater than the right.  The veteran 
walked slowly but without assistance or assistive devices.  
The impression was clinical dermatophytosis with numbness in 
the legs.  The examiner referred the veteran for a 
neurodermatology consultation

Also in December 1997, two days after the examinations, the 
veteran was seen in the VA dermatology clinic.  The findings 
were that the veteran had psoriasis on his trunk, scalp, body 
and legs.  Also on his legs was stasis dermatitis and in the 
body folds was "?/intertrigo". 

In January 1998, the veteran underwent electromyography and 
nerve conduction studies at a VA facility.  The examiner 
found significant non-pitting edema of both of the veteran's 
lower extremities extending to the knees with skin 
discoloration.  There was no muscle wasting and no weakness.  
Sensation to pinprick was diminished in the plantar and 
dorsal aspect of all toes extending to mid-ankle bilaterally 
and normal above the ankles.  The deep tendon reflexes were 
absent in the knees and ankles.  The impression was sensory 
peripheral neuropathy of the lower extremities with no 
evidence of motor neuropathy or active motor axonal 
degeneration.  There was evidence of concomitant carpal 
tunnel syndrome. 

In a rating decision in February 1998, the RO continued the 
zero percent evaluation for dermatophytosis of the feet and 
denied service connection for psoriatic lesion, venostasis, 
peripheral neuropathy and carpal tunnel syndrome.

VA medical records dated in April 1998 reflect notations of 
chronic venostasis changes of the extremities. The veteran 
was afforded a VA podiatry examination in July 1998.  The 
examiner indicated that the record was reviewed.  He noted 
that the clinical findings included no evidence of foot rash.  
There was significant stasis dermatitis involving the lower 
legs with swelling, hyperpigmentation and venostasis 
ulceration with causes previously delineated in the veteran's 
record.  The examiner found that the knee lesions, elbow 
lesions, and trunk lesions were very much consistent with 
psoriasis.  In October 1998, the examiner indicated that the 
veteran's record was reviewed and corrected by an addendum as 
follows:  "I do not relate these leg lesions to 
neurodermatitis at all."  

VA outpatient treatment records show that in December 1998, 
when the veteran was seen for an unrelated disorder, it was 
noted that he had stasis dermatitis of both legs.  

The veteran and his son presented testimony at a personal 
before a hearing officer at the RO in March 1999.  The 
representative noted that the veteran was treated and 
hospitalized in service for various skin manifestations, 
stating that he had never heard of someone being hospitalized 
for two weeks for athlete's feet (dermatophytosis).  He 
further argued his belief that had a doctor who expressed a 
speculative opinion been given a complete and thorough 
history of the case he might restate his opinion as to 
problems associated with the veteran's dermatophytosis.  The 
veteran testified that he developed athlete's foot while 
serving in Korea and that treatment was not effective so he 
had to be hospitalized in 1953.  He also stated that 
currently his nerves/toes were dead, that he associated this 
with the service-connected disability, and that his legs were 
currently inflamed and "psychogenic."  His son, a former 
Navy corpsman, testified that since he was two years old he 
could remember his father having a skin disorder and that the 
condition was contagious because he also had it, noting that 
it was similar to contact dermatitis.  The veteran testified 
that for some years there had been no skin eruptions on his 
toes or feet and expressed his belief that his current skin 
problem involving several areas of the body was associated  
with the service-connected dermatophytosis.  In conclusion 
the representative argued that in his opinion the veteran 
should be given another examination so that the examiner 
could review the file and see that the veteran did not have a 
simple case of athlete's foot in service, rather it was a 
very aggressive and progressive case of dermatitis.  
Transcript.

VA outpatient treatment records show that in April 1999, the 
veteran had open sores on his legs.  The assessment was 
stasis dermatitis with superficial stasis ulcers.  In June 
1999, he had edema and chronic dermatitis of the legs.  When 
he was seen in December 1999 for complaints regarding his 
skin, nails and lower legs, he gave a history of a foot 
eruption that ascended up his legs while in Korea.  It was 
noted that he had diabetic ulcerations of left lower 
extremity with small superficial erosions.  A specimen from 
the ulcer grew out staphylococcus aureus.  


II.  Psoriatic lesions, venostasis, and peripheral neuropathy

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service 
and not the result of the veteran's own willful misconduct.  
38 C.F.R. §§ 3.301, 3.303 (1999).  Service connection may be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (1999).  Service connection may also be granted 
for a disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d). 

The initial question for the Board is determining whether the 
appellant has presented a well-grounded claim in accordance 
with 38 U.S.C.A. § 5107 (West 1991) and Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  If a claim is not well grounded, the 
Board does not have jurisdiction to adjudicate it.  See Boeck 
v. Brown, 6 Vet. App. 14, 17 (1993).  Service connection may 
be granted for disability incurred in or aggravated during 
active duty and not the result of the veteran's own willful 
misconduct.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.301, 3.303 (1999).  A well-grounded claim is one that is 
plausible, capable of 


substantiation or meritorious on its own.  See 38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
While the claim need not be conclusive it must be accompanied 
by supporting evidence.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1996); 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see 
also Epps v. Gober, 126 F. 3d 1464, 1468 (Fed. Cir. 1997) 
(expressly adopting definition of well-grounded claim set 
forth in Caluza, supra), cert. denied, 524 U.S. 940 (1998); 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993)); see also 38 U.S.C.A. § 
1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element, 
the kind of evidence needed to make a claim well grounded 
depends upon the type of issue presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Lay evidence is also acceptable to 
show incurrence in service if the veteran was engaged in 
combat and the evidence is consistent with the circumstances, 
conditions and hardships of such service, even though there 
is no official record of such incurrence.  38 U.S.C.A. § 1154 
(West 1991); 38 C.F.R. § 3.304(d) (1999).

For purposes of determining whether a claim is well grounded, 
the credibility of the evidence in support of the claim is 
presumed.  See Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In 
the absence of evidence of a well-grounded claim, there is no 
duty to assist the appellant in developing the facts 
pertinent to his claim, and the claim must be denied.  See 
Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).

Where there is a chronic disease shown as such in service, or 
within any applicable presumptive period under 38 C.F.R. § 
3.307, so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997); 
see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (where 
the issue involves questions of medical diagnosis or an 
opinion as to medical causation, competent medical evidence 
is required).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Although the veteran is 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992). 

Analysis

In service the veteran was treated for dermatophytosis of the 
feet and that is the disorder for which service connection 
has been granted.  As explained in Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992), dermatophytosis is caused by a 
dermatophyte or fungus.  The veteran now claims that the 
dermatophytosis has spread to other areas of his body or that 
the various current skin conditions, regardless of the 
diagnoses, may have evolved from the dermatophytosis.  He 
also has argued that his feet are numb and he believes the 
numbness is due to the dermatophytosis.  Color photographs 
associated with the claims folder show that the veteran has a 
skin condition on various areas of his body.  These 
photographs, while showing the manifestations of a current 
condition, are not competent medical evidence of a nexus to 
service or to service-connected dermatophytosis of the feet.  

The initial showing of stasis dermatitis, psoriasis and 
neurological problems in the feet was decades after service, 
and despite the veteran's belief that there is a relationship 
between his service-connected dermatophytosis and the current 
skin disorders/peripheral neuropathy, there is no competent 
evidence or opinion in support of his claim.  When the 
veteran was examined by a VA podiatrist in December 1997, 
psoriatic lesions and venostasis of the lower extremities 
were diagnosed.  The examiner did not make any link between 
those disorders and dermatophytosis or the veteran's active 
service.  Two days later, a VA dermatologist found that the 
veteran had psoriasis on various areas of his body, stasis 
dermatitis on his legs, and intertrigo in the body folds.  
That examiner also did not relate any of those disorders to 
dermatophytosis or the veteran's service.  Nor has any other 
examining or treating medical care provider linked the stasis 
dermatitis/venostasis, psoriasis or peripheral neuropathy to 
service or the service connected fungal infection of the 
feet.   

The October 1998 VA skin examiner found that the veteran had 
stasis dermatitis of the lower legs with swelling, 
discoloration and venostasis ulceration, stating that they 
were not related to neurodermatitis.  (Neurodermatitis was 
referenced on the veteran's service separation examination 
although the in-service treatment records show 
dermatophytosis.)  A December 1997 examiner related 
peripheral neuropathy to diabetes mellitus.  Although on the 
December 1997 VA neurology examination, it was noted that the 
veteran had "dermatophytosis with numbness in his legs," it 
is clear the notation of dermatophytosis was based on 
information reported by the veteran inasmuch as there have 
been no medical of findings of dermatophytosis for decades 
even though the veteran's lower extremities have been 
observed and assessed by medical personnel on numerous 
occasions over the last several years.  Thus, there is no 
competent medical evidence of record that provides a nexus 
between any of the disorders for which service connection is 
sought and service or service-connected dermatophytosis of 
the feet.  

There is no competent medical evidence of record that 
establishes a nexus between the current disorders diagnosed 
as psoriasis, stasis dermatitis/venostasis or
peripheral neuropathy and any clinical findings or complaints 
during the veteran's active service or the service-connected 
dermatophytosis of the feet (or for that matter 
neurodermatitis).  The medical evidence tends to show that 
peripheral neuropathy is due to diabetes and that 
venostasis/stasis dermatitis is vascular in etiology.  
Accordingly, the claim for service connection for psoriatic 
lesions, venostasis and peripheral neuropathy is not well 
grounded and the claim must be denied. 

The Board has considered the representative's arguments at 
the personal hearing and the testimony of the veteran and his 
son.  Although it appears that the veteran attended a brief 
medical technician's course and worked as a medical 
technician during service in the 1950s, such would not 
qualify him to diagnose diseases or determine their etiology.  
For all practical purposes, he is a layman.  In addition, 
although his son testified that he is a former Navy corpsman, 
he presented nothing to show that he is experienced in 
medical diagnoses or in determining the etiology of diseases.  
Thus, while he and the veteran may testify to observable 
symptoms or manifestations, they can not express medical 
opinions.  In regard to some of the arguments made by the 
representative at the hearing, he, too, is not shown to be 
qualified to raise a valid question on whether athlete's foot 
would require hospitalization of a certain length or to 
dispute the medical evidence based on his own beliefs or non-
medial experience.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Moreover, inasmuch as the veteran has not 
presented a well-grounded claim for service connection, VA 
has no duty to help him develop his claim by affording him 
another examination.  See Epps, 126 F.2d at 1468.  He has 
already been examined on multiple occasions and, even though 
some examiners did not refer to the claims folder, there is 
no basis for remanding the case in the absence of a well 
grounded claim.  The veteran's claim has already given ample 
consideration.  Although he indicated at his hearing that he 
would submit some supporting medial evidence he did not do 
so.  If he obtains such evidence he may submit it in support 
of reopening his claim.  

The veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection; therefore, the VA is under no duty to assist him 
in developing the facts pertinent to that claim.  As the 
Board is not aware of the existence of additional evidence 
that might well ground the veteran's claim, a duty to notify 
does not arise pursuant to 38 U.S.C.A. § 5103(a).  See 
McKnight v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).  
That notwithstanding, the Board views this discussion as 
sufficient to inform the veteran of the elements necessary to 
well ground his claim, and an explanation as to why his 
current attempt fails.

As the veteran's claim does not cross the threshold of a 
being a well-grounded claim, a weighing of the merits of this 
claim is not warranted, and the reasonable doubt doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



III.  Dermatophytosis of the feet

Legal criteria

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Separate rating codes identify the various 
disabilities.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole recorded medical history.  38 C.F.R. §§ 4.1, 4.2 
(1999).  

While evaluation of a service-connected disability requires a 
review of the veteran's medical history with regard to that 
disorder, the Court has held that, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994); Peyton v. Derwinski, 1 Vet. App. 282 
(1991); 38 C.F.R. §§ 4.1, 4.2 (1999).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (1999).

When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§§  3.102, 4.3 (1999).

Pertinent schedular criteria provide that dermatophytosis is 
evaluated as for eczema under the provisions of 38 C.F.R. Part 
4, Diagnostic Code 7806.  As with eczema, the evaluation will 
depend upon the location and extent of the disease and the 
repugnant disfigurement or other disabling characteristics of 
the manifestations of the disease, unless otherwise provided.  
38 C.F.R. Part 4, Diagnostic Code 7813 (1999). 

Under Diagnostic Code 7806, the current zero percent 
disability rating is warranted for slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area.  A 10 percent disability rating is warranted 
for eczema with exfoliation, exudation or itching, if 
involving an exposed surface or extensive area.  A 30 percent 
disability rating is warranted for eczema with exudation or 
itching constant, extensive lesions, or marked disfigurement.  

Analysis

A higher disability rating for dermatophytosis requires 
exoliation, exudation or itching, if involving an exposed 
surface or extensive area.  The veteran is service-connected 
for dermatophytosis of the feet.  While the evidence 
indicates that he has more extensive skin problems for which 
he has received ongoing treatment, the evidence does not show 
that he now has or recently has had active dermatophytosis of 
the feet.  In addition, the medical examinations have not 
shown exfoliation, exudation or itching of the feet and the 
veteran testified that he has not had skin eruptions of his 
feet for many years.  Although the examiner at the VA 
neurology examination in December 1997 provided a diagnosis 
of clinical dermatophytosis, this appears to have been based 
on the veteran's reporting that he had a severe rash called 
dermatophytosis.  In any event, a diagnosis of 
dermatophytosis was not made by two other examiners who saw 
the veteran at about the same time.  Thus, based on a 
preponderance of the competent and probative evidence the 
board concludes that active dermatophytosis of the feet 
(athlete's foot) has not been shown for a very long time.  
The veteran's lower extremity problems, including venostasis, 
psoriasis lesions, and peripheral neuropathy, are not service 
connected and may not be used to rate the service connected 
disability.  


Therefore, the Board concludes that the dermatophytosis of 
the feet is appropriately rated as zero percent disabling 
under Diagnostic Codes 7813-7806 and that an increased rating 
is not warranted at this time.  The request for remand of the 
increased rating issue for another examination in light of 
the court's holding in Ardison v. Brown, 6 Vet.App.405 (1994) 
has been considered.  However, in this case there simply is 
no indication that the veteran's service-connected 
dermatophytosis has been active for many, many years, and 
there is considerable medical evidence covering an extended 
period with references to the lower extremities, with no 
findings or complaints of a fungal infection of the feet.  
Thus, a remand to assess dermatophytosis during an "active" 
phase would more likely than not be an exercise in futility.  

While the Board considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issue on appeal, the preponderance of the evidence is against 
the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

A well-grounded claim for service connection for psoriatic 
lesion, venostasis, and peripheral neuropathy not having been 
submitted, the claim is denied.

An increased evaluation for dermatophytosis of the feet is 
denied.  


		
JANE E. SHARP
Member, Board of Veterans' Appeals


 

